 In the Matter of FLOTILL PRODUCTS, INC.andFOOD, TOBACCO, AGRI-CULTURAL AND ALLIED WORKERS UNION OF AMERICA,CIOandIN-TERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WARE-HOUSEMEN AND HELPERS OF AMERICA, AFLandCALIFORNIA STATECOUNCIL OF CANNERY UNIONS,AFL,PARTIES TO THE CONTRACTCase No. 00-C-1444.-Decided August 19, 1946Mr. David Aaron,for the Board.Mr. Jefferson E. Peyser,of San Francisco, Calif., andMr. AlfredGoldberg,of Milwaukee, Wis., for the Respondent.Gladstein, Anderson, Resner, Sawyer, and Edises, by Mr. BertramEdises,of San Francisco, Calif., for the CIO.Tobriner and Lazarus,byMr. Mathew 0. Tobriner,of San Fran-cisco, Calif., for the AFL.Mr. James Zett,of counsel to the Board.DECISIONANDORDEROn April 23, 1946, Trial Examiner T. B. Smoot issued his Inter-mediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that the respondent cease and desisttherefrom and take certain affirmative action as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the respond-ent and the AFL filed exceptions to the Intermediate Report with sup-porting briefs.On July 3, 1946, the Board heard oral argument atWashington, D. C., in which the.C. P. & G., the AFL, and the CIOparticipated.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions,. and recommendations of the TrialExaminer, with the following additions and modifications :1.In theJonescCLaughlincase 1 the Supreme Court held that em-ployees have a "fundamental right ... to self-organization and toIN. L. R. B.v. Jones & Laughlin Steel Corporation,301 U. S. 1.70 N. L. R. B., No. 12.119 I120DECISIONS OF NATIONAL LABOR RELATIONS BOARDselectrepresentatives of their own choosing for collective bargainingor other mutual protection without restraint or coercion by their em-ployer" (301 U. S. at p. 33). It is also fundamental under the Actthat "Congress has entrusted to the Board . . . the control of the elec-tion proceeding, and the determination of the steps necessary to con-duct that election fairly"(N. L. R. B. v. Waterman Steamship Corp.,309 U. S. 2067 227). The Circuit Courts of Appeals have, in turn, imple-mented this function of the Board, by enforcing Board orders againstemployers who have interfered with, restrained, and coerced em-ployees in the exercise of the freedom of choice guaranteed themunder the Act.2The Supreme Court also has voted, in affirming a Board orderagainst anlabor organizations, that "once anemployer has conferred recogni-tion on a particular organization it has a marked advantage over anyother in securing the adherence of employees"(N. L. R. B. v. Penn-sylvania Greyhound Lines, Inc.,303 U. S. 261, 267).And in thisrespect, as well, the Circuit Courts have uniformly enforced Boardorders against employers who accord contrasting treatment to rivalunions with regard to collective bargaining.'Thus it is established as a matter of fundamental law under theAct that the Board is under a statutory obligation to protect theright of employees to a free choice of a bargaining representative inan uncoerced election and that the infringement of this right by anemployer constitutes a clear violation of the Act.Our decision in theinstant case, that the respondent violated this right of its employees,therefore announces nothing novel under the Act.Rather, it is anapplication of basic principles which the courts have recognized andfurther established.Our original Decision and Direction of Election in the representa-tion case 4 was issued on October 12, 1945.After the election washeld we expressed "substantial doubt whether the results are truly2N. L R. B. v FranksBros Company,137 F (2d) 989, 991-992 (C. C. A. 1),affirmed 321U. S. 702; F.W. WoolworthCompany, V.N. L. R. B.,121 F. (2d) 658,661 (C. C A 2) ;N. L. R. B. v. Taylor-ColquottCompany,140F. (2d) 92, 94(C. C. A. 4) ;N. L. R. B. V.The Tomes-PicayunePublishing Company,130F. (2d) 257,1258 (C. C. A. 5) ;New YorkHandkerchief Manufacturing Co v. N. L. R. B,114 F. (2d) 144, 147 (C. C. A. 7),cert.denied 311 U. S. 704;N. L. R.B. v. Bradley Lumber Company of Arkansas,128 F. (2d)768, 770 (C. C. A.9) ;The Locomotive Finished Material Companyv.N. L. R.B,142 F.(2d) 802, 803(C. C. A. 10).IN. L. R B.v.JohnEngelhorn& Sons,134 F. (2d) 553, 556(C C A. 3) ;BerkshireKnittingMills v. N. L. R. B.,139 F. (2d) 134, 139 (C. C. A. 3),cert. denied322 U. S. 747;N. L. R. B. v. RockHill Printing and FinishingCo,131 F. (2d) 171, 174 (C. C. A. 4) ;N. L. R. B v. SouthernWood PreservingCo., 135 F. (2d) 606, 607 (C. C. A.5) ;WesternCartridge Co. v. N. L. R B.,134 F. (2d) 240, 243 (C. C. A. 7)', cert. denied 320 U. S. 746;Elastic Stop Nut Corporationv.N. L. R. B.,142 F. (2d) 371, 380 (C. C. A 8),cert. denied323 U. S. 722;N. L. R. B. v.Idaho RefiningCompany,143F. (2d) 246, 248(C. C. A. 9).4 64 N. L. R. B. 138. FLOTILL PRODUCTS, INC.121representative of the desires of the employees who should have beeneligible to vote."On February 15, 1946, we issued an order vacatingand settingaside the election 5 because, as we then stated, "It is ofvitalimportance to the Board's effectuation of the policies of the Actthat the integrity of its procedures be maintained at all times and atall cost, and that the regularity of the conduct of its elections be abovereproach."In setting aside the election and thus retaining withinour jurisdiction the determination of the question concerning repre-sentation which we had previously found to exist, we also said :While we view the record as requiring this result, we reachitwith considerable reluctance because it means that the em-ployees will have no bargaining representative to negotiate anexclusive collective agreement to cover the coming season, until anew election can be held which may result in one of the rivalunions being certified.The current AFL contract will expireon March 1, and since the legal effect of the foregoing determina-tion is to keep the question of representation pending beforethe Board, none of the unions is entitled to an exclusive statusas the bargaining agent after that date. In accordance withwell-established principles,14 the employers may not pending anew election, give preferential treatment to any of the labororganizations involved, although they may recognize each oneas the representative of its members. In this state of the record,no legal effect may be given the closed-shop provision containedin the current collective agreements after their expiration date; 15the inclusion of any such provision in any new agreements, oraction pursuant thereto, would clearly be contrary to the provisoin Subsection 8 (3).Nothing in our decision, however, shouldbe construed as requiring any change in the substantive condi-tions of employment now existing by virtue of the foregoingagreements.1° SeeMatter of Midwest Piping & Supply Co., Inc.,63 N.L R. B. 1060.See alsoMatter of Ken-Rad Tube and Lamp Corporation,62 N. L. R. B 21.15Moreover,no requests for discharges resulting from activity in the election arejustified even under the present agreement.SeeMatter of Rutland Court Owners,Inc,44 N. L. R. B. 587, 46 N. L. R. B. 1040.The respondent's conduct here went much further than that, dis-approved by the Board in theMidwest Pipingcase.6In that casethe employer executed the contract before a hearing was held andbefore the Board had issued a Decision and Direction of Electionfinding that a question concerning representation existed.On thefacts of this case, however, we had already held the hearing anda 65 N. L. R. B. 1052.a 63 N. L. R. B. 060, 1071. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDissued our Decision thereon at the time the parties entered into theirnew agreement.Thus it is clear that, despite the ample notice givento the parties herein, and in derogation of the right of the employeesto vote in the 1946 elections without the handicap of having the resultsprejudged by the parties, the respondent and the AFL unions ex-ecuted a closed-shop contract on March 5, 1946.7The Supreme Court has taken note of the fact that premature rec-ognition of one of several competing unions contributes potent assist-ance.Where the grant of a closed-shop contract to the union thusfavored is also made, full freedom of later choice is rendered well-nigh impossible.We hold, therefore, in agreement with the TrialExaminer, that the execution of the contract under the circumstancesof this case constituted interference, restraint, and coercion withinthe meaning of Section 8 (1) of the Act.2.The Trial Examiner found that the respondent also violated Sec-tion 8 (3) of the Act by entering into the contract of March 5, 1946.However, in view of the state of the record and in view of our opinionthat we shall effectuate the policies of the Act by our remedial order,we find it unnecessary to determine whether the execution of the con-tract also violated Section 8 (3) of the Act.8Accordingly, we shalldismiss the complaint insofar as it alleges that the respondent violatedSection 8 (3) of the Act.ORDER .Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the respondent, Flotill Products, Inc., Stock-ton, California, its officers,agents, successors,and assigns shall :1.Cease and desist from :(a)Recognizing the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL, and Cali-fornia State Council of Cannery Unions, AFL, as the exclusive rep-resentative of any of its employees, in its Stockton plant, for the pur-poses of collective bargaining unless and until said organizations, oreither of them, shall have been certified by the National Labor Re-lations Board as the exclusive representative of such employees;(b)Giving effect to its contract dated March 5, 1946, with Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen, andHelpers of America, AFL, and the California State Council of Can-4 There was no showing herein thatthe A.F. L. submitted any evidence of its repre-sentation when it executed the contract on March 5,1946.SeeMatter of John Engelhorn&Sons, 42 N. L. R. B. 866, 877-878, enforced134 F. (2d) 553(C. C A. 3).8 SeeMatter of WorthtingtonCreameryand Produce Company,52 N. L. R. B. 121, 122;Matter of Palmer Fruit Company,51 N. L. R. B.924; 925.a FLOTILL PRODUCTS, INC.123nery Unions, AFL, or to any extension, renewal, modification, or sup-plement thereof, or to any superseding contract with those labor or-ganizations or any labor organizations or affiliate thereof, unless oruntil said organizations, or either of them, shall have been certified bythe Board as the representative of the employees in its Stockton plant;(c) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form, join or assist Food, Tobacco, Agricultural and Allied WorkersUnion of America, CIO, or any other labor organizations, to bargaincollectively through representatives of their own choosing and to en-gage in concerted activities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw and withhold all recognition of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, AFL, and California State Council of Cannery Unions,AFL, as the exclusive representatives of any of its employees in itsStockton plant, for the purposes of collective bargaining, with respectto rates of pay, wages, hours of employment, and other conditions ofemployment, unless and until said organizations, or either of them,shall have been certified by the National Labor Relations Board asthe representative of such employees;(b)Post at its plant at Stockton, California, copies of the noticeattached to the Intermediate Report, marked "Appendix A." 9 Copiesof said notice shall, after being duly signed by respondent's repre-sentative, be posted by the respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to em-ployees are customarily posted. ]Reasonable steps shall be taken bythe respondent to insure that said notices are not altered, defaced, orcovered by any other material;(c)Notify the Regional Director for the Twentieth Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint,insofar as it alleges thatthe respondent discriminated against its employees within the mean-ing of Section 8 (3) of the Act, be, and it hereby is, dismissed.9This notice, however, shall be, and it hereby is, amended by striking the last sentenceof the last paragraph commencing "We will not discriminate . . ." and by striking fromthe first paragraphthereof the words "RECOMMENDATIONS OF A TRIAL EXAMINER,"and substituting in lieu thereof the words "A DECISION AND ORDER." 124DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTMr. David Aaron,for the Board.Mr. Jefferson E. Peyser,of San Francisco, Calif., andMr. Alfred Goldberg,ofMilwaukee, Wis., for the Respondent.,Gladstein, Anderson, Resner, Sawyer and Edises,byMr. Bertram Edises,ofSan Francisco, Calif., for the CIO.Tobriner and Lazarus,byMr. Mathew 0. Tobriner,of San Francisco, Calif., forthe AFL.STATEMENT OF THE CASEUpon charges duly filed by the Food, Tobacco, Agricultural and Allied WorkersUnion of America, CIO, herein, called the CIO, the National Labor RelationsBoard, herein called the Board, by its Regional Director for the Twentieth Region,issued its complaint dated March 26, 1946, against Flotill Products, Inc., hereincalled the Respondent, alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3), and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint and notice ofhearing, thereon were duly served upon Respondent, CIO, and InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,AFL, and California State Council of Cannery Unions, AFL, herein jointly calledthe AFL, parties to the contract.With respect to the unfair labor practices, the complaint alleged that Respond-ent: (1) urged, persuaded and warned its employees not to become members ofthe CIO, demanded that they become and remain members of the AFL, threaten-ing them with discharge if they failed to do so, granted access to its plant torepresentatives of the AFL and refused access to its plant to representatives ofthe CIO; and (2) that during the pendency of a collective bargaining election atthe Respondent's plant in Stockton, California, between the AFL and CIO,Respondent executed an exclusive bargaining agreement with the AFL despitea provision in the Board's Supplemental Decision and Order, dated February 15,1946, which stated that Respondent should not grant exclusive recognition eitherto the CIO or to the AFL, that because of all the alleged acts set forth above,the agreement was illegal and void, and Respondent interfered with, restrained,and coerced its employees in violation of Section 8 (1) and (3) of the Act.Thereafter, the Respondent and the AFL filed answers denying the com-mission of any unfair labor practices.Pursuant to notice a hearing was held at Stockton, California, on April 9,1946, before the undersigned, T. B. Smoot, the Trial Examiner duly designatedby the Chief Trial Examiner.At the opening of the hearing the AFL andRespondent moved to dismiss the complaint on various alternative grounds.Ruling on these motions was reserved and the motions are hereby denied forthe reasons set forth in Section III below.At the close of the hearing Board'scounsel moved to conform the pleadings to the proof. This was granted with-out objection and oral argument, in which counsel for the Board, the CIO,and,the AFL participated, was heard and is part of the record. The partieswere granted leave to file briefs with the undersigned and the Respondentand the AFL filed briefs. FLOTILL PRODUCTS, INC.125Upon the entire record in the case and upon his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Flotill Products, Inc., Is a California corporationoperatinga plant at Stockton, California, where it is engaged in the canningand process-ing of fruits and vegetables. In the course and conductof its business,respond-ent causes in excess of 50 percent of the products of its Stockton plant,valuedin excessof $3,000,000 annually, to be sold and transported in interstate andforeign commerce from its Stockton plant to States and territories of the UnitedStates other than the State of California and to foreign countries.The Respondent concedes that it is engaged in commerce within themeaningof the Act.II.THE ORGANIZATIONS INVOLVEDFood, Tobacco, Agricultural and Allied Workers Union of America, CIO, andInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, AFL, and California State Council of Cannery Unions, AFL,are labor organizations admitting to membership employees of Respondent'sStockton plant.III.THE UNFAIR LABOR PRACTICESA. Sequence of events1.Events preceding the electionRespondent, since 1941, had contractual relations with the AFL,' with thelatest contract expiring March 1, 1946.Although Blot a member of the Cali-fornia Processors and Growers, Inc., herein called CP & G, Respondent would"subscribe" to the contract between that organization and the AFL by sonotifying the AFL by letter, and would also sign a contract or memorandumembodying matters not covered in the so-called "Master" agreement.At leastthe contract expiring March 1, 1946, between the AFL and respondent includeda closed-shop provision?During the summer of 1945, several petitions were filed alleging that a questionaffecting commerce had arisen concerning the representation of the employeesof respondent's Stockton plant.Petitions alleging the same question were filedagainst numerous other companies in the same geographical area, some of thecompanies being members of the CP & G, and many, like respondent, not beingmembers of this association.Upon an appropriate order of the Board, consoli-2 Through predecessor organizations2 Testimony on this point was by Arthur H. Heiser, Assistant Secretary and PersonnelDirector of respondent.This is beside the "Master" agreement which had a preferentialhiring provision.The contracts were not offered in evidence,counsel for respondent andAFL stating that they could not find copies without adjourning the hearingCounsel forthe Board and for the CIO disputed the fact that the contracts had a closed-shop provision,as that the"Master" contract had been adopted but were unable to offer any evidence onthe issue. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDdated hearings were held during July, August and September 1945, in which thesevarious companies, including respondent, were represented.Sometime during Sptembr 1945, an AFL sponsored meeting was held in therespondent's plant, starting prior to the luncheon period, where AFL representa-tives spoke to the employees and answered questions from the floor.No repre-sentatives of respondent were present but obviously, the meeting could not havebeen held without its knowledge.The CIO never requested the privilege ofholding a meeting in the plant.On October 5, 1945, the Board issued a telegraphic order of direction of electionIn the consolidated case,' in which all production and maintenance employees inrespondent's Stockton plant were found to be an appropriate unit 4 and the elec-tion was scheduled by the Board's Regional Director for October 15.Both theCIO and AFL in their pre-election campaigning used sound trucks' but whilethe CIO truck played its records from outside the fence surrounding the plantat least on one occasion the AFL truck was driven inside the fence and its re-cordings were played from this vantage point.The CIO never requested thisprivilege.A day or two prior to the election, Lottie Mundello, head forelady at the Stock-ton plant, approached two employees who were discussing the election, one ofwhom said to her, "We didn't know which way to vote "Mundello replied, "Well,I, will tell you girls, you had better vote AFL.That is the better of the twounions."Also, a day or so prior to the election, Jean Hill and Elvira Repetto,employees of disputed supervisory status, made statements to other employeesindicating their preference for the AFL.The election was held as scheduledwith the result being inconclusive'2.Events subsequent to the electionThe AFL filedobjectionsto allthe electionsheld pursuantto theBercut Rich-ardsdecision,including the electionheld amongrespondent's Stockton plantemployees.In the meantime,on November17 or- 18, 1945,Frank Sandrio, em-ployee of the Stockton plant, was told by the Superintendent that he was not ingood standingwith the AFLand would have to see the union about it before hecould work any longer.The AFLofficial he saw told him that shortly'he wouldreceive a letter on the matter.This letter,which he received,advised him thathe was to stand trial before the Executive Board of the AFL.He did not appearfor the trial and subsequently was suspendedfrom the AFLfor a 6-month periodand has not since worked for respondent?This case has become known as the"Bercut Richards" case.The same unit was found for Respondent'sModesto plant and many other employers.The CIO "sound truck" in reality was a sedan with record playing devices attached.eThe vote was as follows in the Stockton plant of respondent :Approximatenumber of eligible voters ------ ------------------------305Valid votescounted----------------------------------------------205Votes cast for[AFL]____________________________________________105Votes cast for[CIO] ---------------------------------------------100Votes castfor [Independent]____________________________________0Votes cast against participating labor organizations------------------0Challenged ballots-----------------------------------------------20Void ballots-----------------------------------------------------7Until Sandrio commenced testifying,neither the AFL nor respondent,by the pleadingsor otherwise,had been advised that the Board was alleging that an employee had been dis- FLOTILL PRODUCTS, INC.127On January 16, 1946, the Regional Director of the Board issued his Report onObjections to the election and on February 15, 1946, the Board issued a "Supple-mental Decision and Order" in the consolidated case wherein all the electionswere vacated and set aside.The Board anticipated conducting new electionsin the near future and stated the following in its decision :While we view the record as requiring this result we reach it withconsiderable reluctance because it means that the employees will have nobargaining representative to negotiate an exclusive collective agreement tocover the coming season, until a new election can be held which may result inone of the rival unions being certified.The current AFL contract will expireon March 1 and since the legal effect of the foregoing determination is to keepthe question of representation pending before the Board, none of the unionsis entitled to an exclusive status as the bargaining agent after that date.In accordance with well established principles, the employers may not, pend-ing a new election, give preferential treatment to any of the labor organiza-tions involved, although they may recognize each one as a representative ofitsmembers. In this state of the record no legal effect may be given theclosed-shop provision contained in the current collective agreements aftertheir expiration date; the inclusion of any such provision in any new agree-ments, or action pursuant thereto, would clearly be contrary to the provisoin subsection 8 (3).Nothing in our decision, however, should be construedas requiring any change in the substantive conditions now existing by virtueof the foregoing agreements.Respondent received a copy of the Board's decision prior to March 1, but never-theless on March 5, 1946, entered in It contract with the AFL recognizing theAFL as the exclusive representative of its employees at its Stockton plant forthe purposes of collective bargaining with the respondent and requiring as acondition of employment membership in the AFL. The Respondent admits thatsince March 5, 1946, it has enforced and given effect to said agreement.B. Conclusions1. Interference, restraint, and coercion sans the 1946 contractThe AFL sponsored meeting in the plant in September 1945, the admittanceof the AFL sound truck into the grounds of respondent's plant, the remarks ofMundello, Hill and Repetto shortly prior to the election, and the discharge ofSandrio in November 1945 were all alleged by the Board to constitute inter-ference, restraint, and coercion of its employees by respondent in violation ofSection 7 of the Act.The CIO never requested the privilege of sponsoring a meeting of employeesin the plant and there is no showing that had it done so the privilege would havecharged in violationof the Actand both objected to the testimony on the ground of sur-prise.Counselfor the Board, supported by the CIO,argued that Paragraph III-a of thecomplaint was sufficiently broad to include discharges even thoughtheywere not allegedto be in violation of Section8 (3) of the Act.Counselfor theBoard did not attempt toamend the complaint at the hearing.The objections of respondentand AFLto the testi-mony wereoverruled and the testimony was allowed solely as being in support of SectionIII-A of the complaint wherein only threats ofdischarge and not actualdischarges werealleged. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen refused.The CIO also never requested permission to have its soundtruck operate within the plant grounds and again there was no proof that thisprivilege would have been denied to it.Granting of these privileges to one oftwo competing organizations might well be discriminatory were it shown that theother organization was denied the same privileges or could reasonably assumethat requesting the privileges would be futile.But without such proof the.charge of discrimination as to these acts fails.As heretofore related, Jean Hill and Elvira Repetto made remarks to workersfavoring the AFL and Repetto also took CIO application cards from three girlsand gave other girls AFL buttons to replace their CIO buttons. The two em-ployees who testified about the remarks made by Hill and Repetto said thesepersons were "foreladies" or "floorladies" 8 and were in a supervisory capacity.Respondent's undenied testimony was that Hill was not a floorlady or foreladybut was a personnel clerk with the following duties : registering prospectiveemployees, taking prospective employees to the plant, keeping personnel recordsand checking on absenteeism, and that Hill had no authority to hire, promote,discharge nor effectively to recommend such action.Testimony on behalf ofrespondent regarding forelady or floorlady Repetto was that her duties were toshow new employees how to perform their duties, inspect work and substitute onthe production line ; that Repetto had no authority to hire, promote, discharge,discipline, or effect changes in the status of employees or effectively recommendsuch action, that she was a member of the AFL, was on the regular employeeseniority list and voted in the election although her vote was challenged by theCIO teller and impounded by the Board.' Counsel for the Board and for the CIOargued that under Board decisions if the employees reasonably believe certainpersons to be supervisors and those persons, although members of a competingunion, campaign for that union they are acting in the interest of the respondentin violation of the Act.This is not a correct construction of Board and Courtdecisions," unless a definite hostility by the respondent is shown toward one ofthe competing unions wherein those thought to be superiors are reflecting theknown policy of the respondent.This latter element is lacking in the presentcase, and the undersigned finds that Repetto and Hill were not supervisors andwere not acting on behalf of respondent in making their statements favoring theAFL.Head forelacy Lottie Mundello, as heretofore related, joined in a discus-sion of the election a day or so prior thereto and expressed her opinion that theAFL was the better of the two unions. There was testimony that she had beenexpressly instructed by respondent not to engage in such discussions.Ordinarilysuch instructions, never conveyed to the employees as a body, cannot relieverespondent of responsibility for anti-union statements 31Here, however, thisexpression of preference was the only one shown to have been made by a super-visor and without any other showing of anti-CIO bias prior to the election thisisolated statement's does not seem to the undersigned to warrant a finding ofviolation of Section 7 of the Act.8These termswere used interchangeablyin the plant.9 The RegionalDirectorin his "Report on Objections"held Repetto and other foreladiesof her'ilk not to be supervisors.11 SeeInternational Association ofMachinistsv.N. L. R.B.,311 U. S. 72.11 In theMatter of Bird Machine Company,65 N. L.R. B. 311." The employee to whom the statement was made testified it did not change her attitudeas to voting. FLOTILL PRODUCTS, INC.129The Board alleged that respondent violated Section 7 of the Act by dischargingSandrio onNovember 17 or 18, 1945. Respondent averred he was discharged onrequest ofthe AFL for not being in good standing in that union and thus pursuantto their closed-shop contract which provided that employees had to join the AFLand remainmembers thereof.There was testimony that such a contract was ineffect, which the undersigned credits The Board decision in theBercut Richardscase which was issued February 15, 1946, stated, "Moreover, no requests for dis-chargesresulting from activity in the election are justified even under the present[closed-shop] agreement." This decision did not issue until months after Sandrio'sdischarge but the case law upon which that statement was based is well estab-lished.However, there is no showing that Sandrio was active in or even par-ticipated in the election, while the record clearly shows that on a statement bythe AFL that he was not in good standing with them, respondent discharged himpursuantto their contract and the undersigned so finds:'The undersigned finds that the AFL sponsored meeting in the plant in September1945, the admittance of the AFL sound truck within the plant grounds, theremarks of Lottie Mundello, Jean Hill and Elvira Repetto shortly prior to theelection and the discharge of Sandrio did not constitute interference, restraint,and coercion of its employees by respondent in violation of Section 7 of the Act.2.The 1946 contractThe Board in its opinion in theBercut Richardscase, rendered February 15,1946, specifically stated as quoted heretofore, that "In accordance with wellestablished principles, the employers may not, pending a new election, give prefer-ential treatment to any of the labor organizations involved . . ." This decisionwas received by the respondent herein prior to March 1, 1946, yet a few dayslaterit signed a closed-shop contract with the AFL. Even had the Board in itsBercut Richardsdecision not called attention to the "well established principles"respondent would have been bound thereby.The instant case is directly in line with theMidwest Pipingcase14 decidedSeptember 21, 1945, where the Board held that the respondent therein violatedthe Act by entering into a "union shop" agreement with one union when respond-ent knew at the time the contract was executed "that there existed a real questionconcerning the representation of the employees in question." In the present case,knowledge of the existence of the question concerning representation could notbe in doubt; the election itself was inconclusive; it had been set aside and a newelectionwas pending.All this respondent knew prior to its signing the 1946contract.Respondent and the AFL averred : that having contracted together for years,until a new bargaining agency is found to represent the employees, the AFLcontinues to represent them and respondent not only can but is obligated, accord-ing to Board decisions, to negotiate and contract with the AFL. This contentionmisconstrues Board decisions.Truly, the Board has held consistently that acertified bargaining agent must be accorded a due opportunity to function beforea new agency may be chosen but that issue is not present here. Rather the18 It was not alleged that Sandrio's discharge was also in violation of Section 8 (3). Seefootnote 7 for limited admittance of his testimony.14 63 N L R. B. 1060. See alsoElaatic Stop Nut Corporation v. N. L. R. B.,142 F. (2d)371 (C. C. A. 8), cert. denied 323 U. S. 722. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstant case is covered by thePhelps Dodgedecision'' wherein the Board stated"We are of the opinion that if, during the pendency of an election directed bythe Board to resolve a question concerning representation, an employer extendsor renews an existing contract with a labor organization, or makes a new one,he violates the Act insofar as that organization is accorded recognition as exclu-sive bargaining representative or employees are required to become or remainmembers thereof as a condition of employment." Certainly, there is no pre-sumption of continuing majority where, as here, the Board has ruled, that aquestion concerning representation exists.Another contention brought forward by the AFL and adopted by the respondentwas that by stating in theBercut Richardsdecision of February 15, 1946, thatrespondent should not grant exclusive representation to the CIO or the AFL,the Board had issued an "order" and that the appropriate remedy was for theBoard to file a petition in the Circuit Court of Appeals, and not schedule ahearing before a Trial Examiner, and further, that by so "providing" the respond-ent should not contract with the AFL the Board had prejudged the instant case.These contentions are also without merit.The Board in its Supplemental Deci-°sion in theBercut Richardscase merely called attention to the "well establishedprinciples" of the Board and neither issued an "order" in that respect norprejudged the present case.The undersigned finds that by entering into the closed-shop contract with theAFL on March 5, 1946, with knowledge of the pending proceedings for the deter-mination of representatives, the respondent indicated its approval of the AFL,accorded it unwarranted prestige, encouraged membership therein, discouragedmembership in the CIO, and thereby rendered unlawful assistance to the AFL,which interfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, and has therebyengaged in andis engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.The undersigned further finds that by the terms contained in the contract ofMarch 5, 1946, between the respondent and the AFL, the respondent has dis-criminated in regard to terms and conditions of employment in order to encouragemembership in the AFL and to discourage membership in the CIO and has therebyengaged in and is engaging in unfair labor practices within themeaning ofSection 8 (3) of the Act 16IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong theseveral States and tend to lead to labor disputes burdening andobstructingcommerceand the free flow of commerce.15 In theMatter of Phelps Dodge Copper Products Corporation,Habirshaw Cable andWire Division,63 N. L.R. B. 686. SeealsoN. L. R. B.v. Southern Wood Preserving Company,135 F. (2d) 606(C. C. A. 5);N. L. R. B. v. John Engelhornd Sons,134 F(2d) 553(C. C A. 3).isSeeJefferson Electric Company v N L R B.,102 F. (2d) 949, at page 955 (C C A.7), forrationale on Section8 (3) being violated where factsare similarto thoseherein. FLOTILL PRODUCTS, INC.V.THE REMEDY131Having found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent has unlawfully assisted the AFL, andinterfered with the CIO by recognizing and entering into a closed-shop contractwith the AFL, as the exclusive representative of its employees in its Stocktonplant.Obviously a free selection of a bargaining representative cannot be madewhere recognition in a contract, requiring membership of all the employees, hasbeen accorded to one of the competing unions.The undersigned, accordingly,recommends that the respondent cease and desist from recognizing the AFL assuch exclusive representative unless and until it shall have been certified assuch by the Board. Since the contract of March 5, 1946, perpetuates the re-spondent's unlawful assistance` to the AFL and precludes the employees frompresently exercising their right to select a bargaining representative of theirown choice, the undersigned further recommends that the respondent ceasegiving effect to the contract of March 5, 1946, or to any extension, renewal,modification or supplement thereof, unless and until it shall have been certified bythe Board as the exclusive representative of the employees in its Stockton plant.Nothing herein, however, should be construed as requiring the respondent to varyany wage, hour, seniority or other substantive features of its relations with theemployees themselves, which the respondent has established in the performanceof this contract, or to prejudice the assertion by the employees of any rightsthey may have under such agreement.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONcLusIONs OF LAW1.Food, Tobacco, Agricultural and Allied Workers Union of America, CIO, andInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, AFL, and California State Council of Cannery Unions, AFL, arelabor organizations within themeaning ofSection 2 (5) of the Act.2By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondenthas engaged inand is engagingin unfair labor practices within the meaning of Section 8 (1)of the Act.3.By discriminating in regard to terms and conditions of employment, therebyencouraging membership in the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, AFL, and California State Councilof Cannery Unions, AFL, and discouraging membership in the Food, Tobacco,Agricultural and AlliedWorkers Union of America, CIO, the respondent hasengaged in, and is engaging in, unfairlabor practices within themeaning of Sec-tion 8 (3) of the Act.4.The aforesaidunfair labor practicesare unfair labor practices affectingcommercewithin themeaningof Section 2 (6) and (7) of the Act.712344-47-vol. 70-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the abovefindings offact and conclusions of law, the under-signedrecommends that the-respondent, Flotill Products, Inc., Stockton, Cali-fornia, itsofficers, agents,successors,and assigns shall :1.Cease and desist from :(a)Discouragingmembership in the Food, Tobacco, Agricultural and AlliedWorkers Union of America, CIO, or any other labor organization of its employees,by discriminatingin regard to terms and conditions of employment;(b)Recognizing the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, and California State Council ofCannery Unions, AFL, as the exclusive representative of any of its employees,in its Stockton plant, for the purposes of collectivebargaining unless and untilsaid organizations, or either of them, shall have been certified by the NationalLabor Relations Board as the exclusive representative of such employees ;(c)Giving effect to its contract dated March 5, 1946, with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen, and Helpers of America,AFL, and the California State Council of Cannery Unions, AFL, or to any ex-tension, renewal,modification, or supplement thereof, or to any supersedingcontract with these labor organizations or any labororganizationsor affiliatethereof,unless oruntil said organizations, or either of them, shall have beencertified by the Board as the representative of the employees in its Stockton plant ;(d) In any like or related manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organrs.ltron, to fori,i, join orassistFood, Tobacco, Agricultural and Allied Workers Union of America, CIO,or.any other labor organization, to bargain collectively through representativesof their own choosing and to engage in concerted activities for the purpose ofcollectivebargainingor other mutual aid or protection as guaranteed in Section 7of the Act.2.Take the following affirmative action which the undersignedfindswilleffectuate the policies of the Act :(a)Withdraw and withhold all recognition of the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL, andCalifornia State Council of Cannery Unions, AFL, as the exclusive representativesof any of its employees in its Stockton plant, for the purposes of collective bar-gaining, with respect to rates of pay, wages, hours of employment, and otherconditions of employment, unless and until said organizations, or either of them,shall have been certified by the National Labor Relations Board as the repre-sentative of such employees ;(b)Post at its plant at Stockton, California, copies of the notice attachedhereto marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Twentieth Region shall, after being duly signedby respondent's representative, be posted by the respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the respondent toinsure that saidnotices arenot altered, defaced, ' or covered by any othermaterial ;(c)File with the Regional Director for the TwentiethRegion, onor beforeten (10) days from the receipt of this Intermediate Report, a reportin writing IFLOTILL PRODUCTS, INC.133setting forth in detail the manner and form in which the respondent has com-plied with the foregoing recommendations.It is further recommended that, unless on or before ten (10)days from thereceipt of this Intermediate Report the respondent notifies said Regional Direc-tor in writing that it will comply,with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent totake the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended,effective November 27,1945, any party or counsel for the board may within fifteen(15) days fromthe date of the entry of the order transferring the case to the Board,pursuantto Section 32 of Article II of said Rules and Regulations file with the Board,Rochambeau Building,Washington 25, D. C., an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding(including rulings upon allmotions or objections)as he relies upon, together with the original and fourcopies of a brief in support thereof.Immediately upon the filing of such state-ment of exceptions and/or brief,the party or counsel for the Board filing the sameshall serve a copy thereof upon each of the other parties and shall file a copywith the Regional Director.As further provided in said Section 33, should anyparty desire permission to argue orally before the Board, request therefor mustbe made in writing within ten (10)days from the date of the order transferringthe case to the Board.T B. SMOOT,Trial Examiner.Dated April 23, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify our employees that :WE WILLNOT recognize International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,AFL, and the CaliforniaState Council of Cannery Unions, AFL,as the exclusive representativesof any of our employees in our Stockton plant, for the purposes of collec-tive bargaining,unless and until said organizations,or either of them,shallhave been certified by the Board as the representative of suchemployees.WE WILL NOT give effect to our contract dated March 5, 1946,with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,AFL, and California State Council of Cannery Unions, AFL,or to any extension,renewal,modification or supplement thereof, or toany superseding contract with said labor organizations,or either of them,unless and until said organizations,or either of them, shall have beencertified by the Board as the representative of the employees in ourStockton plant.0 134DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any like or related manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization,to form labor organizations, to join or assist the Food, Tobacco, Agricul-tural and Allied Workers Union of America, CIO, or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection.All our employees are free to become or remain members of the Food,Tobacco, Agricultural and Allied Workers Union of America, CIO, or any otherlabor organization.We will not discriminate in regard to hire or tenure ofemployment or any term or condition of employment against any employeebecause of membership in or activity on behalf of any such labor organization.FLOTILL PRODUCTS, INC.By ------------------------------_--._--(Representative)(Title)Dated ------------------------------This noticemust remain posted for 60 days from the date hereof,and must.not be altered, defaced, or covered by any other material.D